Citation Nr: 1423439	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  05-32 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for disc herniation at L4-5, disc bulge at L5-S1, facet degenerative disease (hereinafter, "low back disability") for the period prior to August 31, 2006, and to a rating in excess of 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1988 to November 1995.  He died in April 2010, and his surviving spouse has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, a November 2006 rating decision increased the evaluation for low back disability to 40 percent, effective August 31, 2006.  

In April 2008, the Board (in pertinent part) denied an increased rating for low back disability. 

The Veteran appealed the Board's April 2008 rating decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2009 Order, the Court, pursuant to a Joint Motion, vacated the Board's decision (in pertinent part) to the extent that the Board denied an increased evaluation for each of the two stages of the evaluation assigned for low back disability.  The Court remanded the case back to the Board for compliance with the instructions of the Joint Motion. 

Most recently, the Board remanded the low back claim in August 2011.  As noted below, the AOJ substantially complied with the remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008);

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  For the period prior to August 31, 2006, service-connected low back disability was manifested by limitation of motion that more nearly approximates moderate than severe even considering the Veteran's complaints of pain; forward flexion was not limited to 15 degrees or less; incapacitating episodes were not shown; and no associated neurological involvement of either lower extremity was shown.  

2.  For the period beginning August 31, 2006, service-connected low back disability was manifested by limitation of motion and complaints of pain; the disability did not result in ankylosis of the thoracolumbar spine or incapacitating episodes of 6 weeks or more during any consecutive 12 month period of the claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to August 31, 2006, and a rating in excess of 40 percent thereafter for service-connected low back disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7 , 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2006 of the criteria for establishing a higher rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The Veteran's private, Social Security Administration (SSA) and VA medical and examination records pertinent to low back treatment have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded VA examinations in October 2003, April 2005, August 2006 and March 2010.  An additional VA medical opinion was obtained in 2013.  Thus, the AOJ substantially complied with the August 2011 remand directives.  See D'Aires, supra.  The Board finds the above VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations and opinion were based on a review of the claims file.  

In so finding, the Board has determined that the opinions adequately address the DeLuca v. Brown, 8 Vet. App. 202 (1995) factors.  As will be discussed in greater detail below, the examiner's performed range of motion studies, considered the Veteran's complaints of pain on motion and functional loss, and specifically determined that there was no quantifiable additional loss of motion.  The comments in the October 2003 and April 2005 opinions indicating that it was not feasible to express any additional loss without resorting to mere speculation does not render the opinions inadequate.  Such is the case because the Veteran had endorsed pain throughout his range of motion, which lead to an absurd result in assigning a disability rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Again, both examiners clearly performed range of motion testing and noted that there was no quantifiable loss.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.   Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 .

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

The Rating Schedule provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule criteria for disabilities of the spine were amended and the diagnostic codes renumbered effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  VA's General Counsel , in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 26, 2003, the rating criteria for limitation of lumbar spine motion provided ratings for limitation that was severe (30 percent), moderate (20 percent), and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003).  A 50 percent rating was assignable for unfavorable ankylosis of the entire lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (effective prior to September 26, 2003).

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2013)

Although the criteria under Diagnostic Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations discussed below.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometry.  See supplementary information, 67 Fed. Reg. 56,509  (Sept. 4, 2002).

Prior to September 26, 2003, the rating criteria for lumbosacral strain provided ratings for disorders that were severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent); with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (20 percent); with characteristic pain on motion (10 percent); and with slight subjective symptoms only (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).

In addition, prior to September 26, 2003, Diagnostic Code 5293 provided rating criteria for evaluating intervertebral disc syndrome.  Under that diagnostic code, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under section 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent rating was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (effective prior to September 26, 2003). 

Note (1), which follows the rating criteria stated that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Under Note (2), when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

The revised and current (effective September 26, 2003) provisions allow for the rating of disabilities of the spine under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2013).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the General Rating Formula, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is evaluated based on incapacitating episodes in a similar manner as set forth in prior Diagnostic Code 5293.  An incapacitating episode is defined in an identical manner.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Rating in Excess of 20 Percent Prior to August 31, 2006

Historically, the Veteran sought treatment for chronic back pain in service on several occasions.  A diagnosis of disc herniation at L4-5, disc bulge at L5-S1, facet degenerative disease was assigned.  Service connection for disc herniation at L4-5, disc bulge at L5-S1, facet degenerative disease was granted, effective as of the day following the Veteran's 1995 service discharge.  The disability was evaluated as 20 percent disabling.

In August 2003 the Veteran submitted a claim for an increased rating for low back disability.

An October 2003 VA examination report notes the Veteran's complaints of chronic low back pain which was aggravated by almost any activity.  He also complained of numbness and tingling in the lower extremities.  The Veteran complained of fecal incontinence but also noted a history of enlarged prostate.  On examination, forward flexion to 60 degrees and extension to 30 degrees was noted.  Complete range of motion testing was not completed; therefore overall combined range of motion was not provided.  The Veteran had pain on all range of motion testing.  The examiner noted that it was conceivable that the pain could further limit function during flare-ups or with increased use; however, it was not feasible to attempt to express this in terms of additional limitation of motion with any degree of medical certainty.  Gait was slow but satisfactory.  No spasms were demonstrated on examination.  There was some tenderness to palpation.  Examination revealed no neurological abnormalities associated with low back disability.  No radicular pain was noted with straight leg raising.  The Veteran was able to toe and heel walk, and squat and rise.

An April 2005 VA examination report notes the Veteran's complaints of chronic low back pain that varied in severity.  He reported that he was bothered by sitting, bending and lifting, but was able to walk two miles for exercise.  He reported using a lumbar corset.  The Veteran also reported some numbness and tingling in his legs and pain radiating into his groin.  He denied loss of bladder control.  He stated that potential employers have declined to hire him because of his back problems.  He also stated that his daughter has to help him put on his shoes.  On examination, the Veteran was not using a cane or corset.  His gait was satisfactory.  Some tenderness to palpation was noted but no spasms.  Forward flexion to 35 degrees and extension to 15 degrees were noted.  Combined range of motion was 140 degrees.  The Veteran complained of pain on motion, but there was no additional loss of motion with repetition.  The examiner stated that it was not feasible to attempt to express additional limitation of motion during flare-ups with any degree of medical certainty.  Examination disclosed no neurological abnormalities associated with the low back.  No focal strength deficits were found and reflexes and sensation were intact.  No radicular pain was noted with straight leg raising.  X-ray studies revealed degenerative changes of the lumbar spine.  

VA outpatient treatment records show that the Veteran was seen in August 2005, with complaints of increased back pain.  He asked for replacement of a TENS unit he had previously used which no longer was working.  It was noted that he was independent for ambulation and activities of daily living.  He was referred for physical therapy and pain management.  Medical evaluation in September 2005 disclosed that the Veteran continued to report increased back pain and decreased ability to perform activities of daily living.  It was noted that his pain management follow-up was cancelled because that clinic closed in late August 2005 following Hurricane Katrina.  A December 2005 VA outpatient treatment record notes that the Veteran was seen for a rheumatology consultation.  At that time modified Schober's test and neurological examination of the lower extremities were both normal.  

SSA records note that the Veteran was receiving disability benefits secondary to psychiatric disability.

For the entire period prior to August 31, 2006, a rating in excess of 20 percent is not warranted under the rating criteria in effect prior to September 26, 2003.  The evidence does not show that the low back disability approximated severe limitation of motion of the lumbar spine, which is necessary for a higher 40 percent rating under Diagnostic Code 5292.  The evidence shows that the Veteran limitation of motion experienced by the Veteran was no more than moderate.  

Further, it is not contended nor shown that the Veteran's service-connected low back disability included symptoms of severe lumbosacral strain.  There was no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Such was simply not shown.  Further, as there is no indication that there was prescribed bed rest despite evidence of treatment for low back pain, a higher rating is not warranted under Diagnostic Code 5293 at any point during the period.

Other Diagnostic Codes for the lumbar spine, which might provide for a higher disability rating, are not applicable.  It is not contended nor shown that the Veteran's service-connected low back disability included symptoms of ankylosis or fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2003).  Accordingly, a rating in excess of 20 percent is not warranted under the former rating criteria.  See 38 C.F.R. § 4.7.

In addition, for the entire period prior to August 31, 2006, a rating in excess of 20 percent is not warranted under the "new" rating criteria.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a (2013).   The medical evidence documents the Veteran's complaint of pain and pain on motion.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Further, as there is no record of physician prescribed bed rest due to intervertebral disc syndrome, a higher rating under Diagnostic Code 5243.



Full consideration has been given to his complaints of pain, pain on motion, weakness, and functional loss.  See DeLuca.  He endorsed pain on all range of motion testing.  However, as discussed, the examiners were unable to quantify any additional loss of flexion.  

The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Here, like in Mitchell, the examiners indicated that the Veteran had pain throughout his range of motion, but that there was no quantifiable loss due to actual pain.  The examiners specifically stated that repeat motion did not cause flare up or loss of motion.  Both stated that it was possible that the Veteran could experience additional loss of flexion but that formulating such loss would amount to mere speculation.  It was not until he was examined in 2006 that an examiner identified a point where the onset of pain effected function.
  
Accordingly, a rating in excess of 20 percent is not warranted under the revised rating criteria.  See 38 C.F.R. § 4.7.

Rating in Excess of 40 Percent From August 31, 2006

During the pendency of this appeal, a November 2006 rating decision increased the evaluation for low back disability to 40 percent, effective August 31, 2006.

An August 31, 2006 VA examination report notes that the Veteran complained of moderate, constant back pain with radiation of pain to both legs.  He reported using a back brace and a TENS unit.  During flare-ups, he was unable to get out of the bathtub or dress by himself.  He denied being placed on bed rest by a physician.  He stated that he was no longer employable due to his back disability and his service-connected psychiatric disability.  On examination, he ambulated with a limp, unassisted and without his back brace.  Normal neurological findings were reported.  The lumbar spine was not ankylosed.  The Veteran had forward flexion, extension, bilateral lateral flexion and bilateral lateral rotation, although he had pain with movements in each of those planes with repetitive motion, beginning at about 10 degrees of flexion.  The examiner stated that additional limitation of function due to repetitive use or flare-ups could not be determined without resort to mere speculation.  

VA outpatient treatment records dated from 2007 to 2010 note the Veteran's ongoing complaints of and treatment for low back pain.

A March 2010 VA examination report notes the Veteran complained of daily discomfort and stiffness in his low back.  He also reported bilateral episodic radicular discomfort in the posterior legs to the calves and occasional back spasms.  He denied any bowel or bladder incontinence or foot drop.  He denied having any history of back surgery.  He reported that he was able to lift, push, and pull five pounds or less.  He could walk one block.  He could sit and stand for only 15 minutes at a time.  He had a TENS unit and occasionally used a brace.  On examination, gait was normal.  Alignment of the spine was normal.  Paraspinal muscles were tender, but no spasm was noted.  Forward flexion was 10 degrees; however, the examiner also noted that the Veteran was able to sit in a chair, making his flexion 45 degrees.  There was no ankylosis.  Neurological examination was normal.  Specifically, motor and sensory examinations of the lower extremities were normal.  Deep tendon reflexes were hyper-reflexive at 3+, which reflected no change from previous exams.  The examiner noted that there were no incapacitating episodes in the past year.

The Veteran died in April 2010.

A July 2013 Disability Benefits Questionnaire (DBQ) notes that a VA physician reviewed the claims file and opined:

I find no objective evidence of neurologic abnormality of either lower extremity.  Reflexes were reported as hyperreflexive on a couple of the exams but was not seen on the other exams.  This is not diagnostic or objective evidence of a neurologic abnormality or diagnosed disorder of either lower extremity.  There were no objective findings of radiculopathy (nor any report of or diagnosis of any radiculopathy or diagnosed neurologic disorder of either lower extremity) on any of the exams and it is not as least as likely as not that the service-connected lumbar disability (disc herniation, L4-5, disc bulge L5-S1, facet degenerative joint disease of the lumbar spine) caused any objective pathology or symptomatic neurologic disorders of either lower extremity.

For the entire period from August 31, 2006 until the Veteran's death, a rating in excess of 40 percent is not warranted under the rating criteria in effect prior to September 26, 2003.  The evidence does not show that the low back disability required any prescribed bed rest despite evidence of treatment for low back pain.  A higher rating is not warranted under Diagnostic Code 5293 at any point during the period.

In addition, for the entire period from August 31, 2006 until the Veteran's death, a rating in excess of 40 percent is not warranted under the rating criteria in effect from September 26, 2003.  Evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The evidence noted above clearly shows that there was no indication of unfavorable ankylosis of the entire thoracolumbar spine.  

Further, while mindful of the DeLuca and Mitchell provisions governing painful motion, the Board finds that such constraints do not apply as the Veteran's 40 percent rating is the highest evaluation possible under a limitation of motion code. See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  Nevertheless, while range of motion is far from full and movement was difficult, the medical evidence establishes that the Veteran still had motion of the lumbar spine and was still able to ambulate despite the lumbar spine disability.  Any functional loss due to pain or other symptoms did not amount to ankylosis.  In sum, there is no basis for the assignment of a higher rating due to pain, weakness, fatigability, weakness, or incoordination.   

Additionally, the evidence does not show that the Veteran's low back disability was productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim so as to warrant an increased rating under Diagnostic Code 5243.  

Neurological symptoms

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's lumbar spine disability.  Reference is made to the Veteran's complaints of numbness and tingling, which were recorded during his 2004, 2005, 2006, and 2010 examination.  He also endorsed bowel trouble at his 2004 exam.  However, on each occasion, the examiners specifically noted that the examination revealed no neurological abnormalities associated with the low back.  There were no subsequent complaints or findings pertaining to the bowels.  Moreover, and of crucial import, the July 2013 DBQ opinion states that there was no neurological impairment associated with the Veteran's low back disability.  A separate rating may not be assigned on this basis for time during the appeal period. 

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof at various staged of the appeal.  The criteria specifically provide for evaluations based upon the Veteran's low back disability with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 .

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the Veteran was awarded TDIU in a November 2006 rating decision with an effective date of July 8, 2005 assigned.  The assigned effective date has not been appealed.  Therefore, further consideration of this matter is not necessary.



ORDER

A rating in excess of 20 percent prior to August 31, 2006, and a rating in excess of 40 percent from August 31, 2006, for low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


